                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Therese Green,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            1:20-cv-00080-KDB-DCK
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 4, 2020 Order.

                                               November 4, 2020




     Case 1:20-cv-00080-KDB-DCK Document 19 Filed 11/04/20 Page 1 of 1
